Citation Nr: 0410442	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  03-22 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disorder.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1995 to December 
1999.  This case comes properly before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Cleveland, Ohio (RO).

Although the veteran filed a claim in August 2002 for entitlement 
to service connection for both a right and left knee disorder, the 
RO only addressed entitlement to service connection for a left 
knee disorder.  Accordingly, as the RO has failed to address the 
issue of entitlement to service connection for a right knee 
disorder, this issue is referred to the RO for appropriate 
disposition.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Notwithstanding the efforts undertaken to prepare this claim for 
appellate review, the Board finds that a remand is in order.  The 
Board remands this claim to ensure full and complete compliance 
with the enhanced duty to assist provisions enacted by the 
Veterans Claims Assistance Act of 2000 (VCAA) and for further 
development of evidence to complete the record for the purpose of 
a thorough evaluation of all material facts when issuing a 
decision.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  

Service connection may be granted for any disability resulting 
from injury or disease contracted in line of duty, or for 
aggravation in service of a pre-existing injury or disease.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also 
be granted where evidence, regardless of its date, shows that a 
veteran had a chronic condition in service and still has the 
condition.  38 C.F.R. § 3.303(b) (2003).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The veteran contends that his current bilateral knee condition is 
due to two in-service activities:  running with 50-pound packs and 
parachuting.  The veteran's service medical records indicate that 
the veteran sought treatment for left knee pain in February 1997, 
at which time he was diagnosed with tendonitis/bursitis of the 
left knee.  The veteran also noted in a November 1999 Report of 
Medical History, just prior to his discharge, that he had cramps 
in his legs.  However, it should also be noted that in that same 
report, the veteran indicated that he did not have "trick" or 
locked knees.

The RO cited the veteran missing a VA-scheduled magnetic resonance 
imaging scan (MRI) as a reason for denying the veteran's claim.  
However, the veteran contends that he attempted to have an MRI 
done on the same day as his December 2002 VA examination, but that 
he was told he wasn't scheduled for such a procedure.  He further 
contends that when he attempted to contact the VA Medical Center 
to schedule an MRI, he was told that he could not schedule an 
appointment and that it was up to the VA to make the appointment 
for him.  It is note-worthy that there is no evidence associated 
with the claims file indicating that the veteran was scheduled for 
an MRI.  

Although no specific diagnosis was entered to account for the 
veteran's current complaints, given the record of his in-service 
complaints, the nature of his service duties, the incomplete VA 
examination, and certain procedural problems, additional 
development is needed prior to entering a decision on the merits.  
This development should include an attempt to obtain any records 
of post-service treatment for both knees and an MRI to ascertain 
whether any current knee disorder is related to the veteran's 
military service.

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to ensure that any 
notification and development action required by the VCAA is 
completed.  In particular, the notification requirements and 
development procedures set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with and satisfied.

2.  The veteran should again be requested to identify all sources 
of medical treatment received for his bilateral knee disorder, 
including any recurrent episodes of pain or inability to work, 
from December 1999 to the present, and that he furnish signed 
authorizations for release to VA of private medical records in 
connection with each non-VA source he identifies.  Copies of the 
medical records from all sources he identifies, not currently of 
record, should then be requested and associated with the claims 
folder.  All efforts to obtain these records should be fully 
documented, and for VA records, the VA facility should provide a 
negative response if records are not available.

3.  When the above development has been completed and any 
available evidence identified by the veteran has been obtained, 
the veteran should be scheduled for an examination of both knees 
to determine the etiology of any knee disorder found.  All 
pertinent symptomatology and findings should be reported in 
detail.  Although the December 2002 examination report indicated 
the necessity of an MRI, any additional indicated diagnostic tests 
and studies should be accomplished.  The claims file must be made 
available to and reviewed by the examiner.  Following a review of 
the service and post-service medical records, the examiner must 
state whether any diagnosed knee disorder is related to the 
veteran's military service or to any incident therein.  If the 
examiner cannot provide an opinion without resort to speculation, 
it should be noted in the examination report.  A complete 
rationale for any opinion expressed must be provided.  The report 
prepared should be typed.

4.  The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the development 
of the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the event that the veteran 
does not report for the aforementioned examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.  It should also be 
indicated whether any notice that was sent was returned as 
undeliverable.

5.  After completing the above action, and any other development 
as may be indicated by any response received as a consequence of 
the actions taken in the paragraphs above, the claim should be 
readjudicated.  If the claim remains denied, a supplemental 
statement of the case should be provided to the veteran.  After 
the veteran has had an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate review.  

No action is required by the veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

